UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4916
ERIC BOBBY ELLIS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-99-173-MU)

                  Submitted: September 28, 2001

                      Decided: October 12, 2001

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randolph M. Lee, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Karen E. Eady, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. ELLIS
                               OPINION

PER CURIAM:

   Eric Bobby Ellis seeks to appeal his twenty-four month sentence
for conspiring to make, possess, and utter counterfeit securities in vio-
lation of 18 U.S.C. §§ 371, 513(a) (1994), and the manufacture and
use of false identification in violation of 18 U.S.C.A. § 1028 (West
2000 & Supp. 2001). On appeal, Ellis contends the district court
improperly relied on his presentence report’s assessment of his crimi-
nal conduct. In particular, Ellis challenges the total loss attributable
to him as a result of his activities, on the basis that some of it was not
reasonably foreseeable to him. For the following reasons, we affirm.

   In sentencing a defendant, district courts are entitled to consider
and rely on any information concerning the background, character,
and conduct of a person convicted of an offense for the purpose of
imposing an appropriate sentence. See 18 U.S.C. § 3661 (1994).
Although a defendant may object to the content of a presentence
report, without an affirmative showing that the information contained
therein is inaccurate, a district court "‘is free to adopt the findings of
the [presentence report] without more specific inquiry or explana-
tion.’" United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998) (quot-
ing United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990))
(emphasis added). Here, Ellis has offered no affirmative reason to
question the presentence report’s finding as to either his participation
in the criminal activity charged or the total resulting loss. Further-
more, because the presentence report indicates Ellis and his associates
pooled the original gift checks they each obtained, which Ellis does
not challenge, there is no reason to limit the scope of his resulting lia-
bility.

  Accordingly, we affirm Ellis’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the material before the court and argument
would not aid the decisional process.

                                                             AFFIRMED